FILED
                              NOT FOR PUBLICATION                           OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARLON BLACHER,                                   No. 12-17419

                Plaintiff - Appellant,            D.C. No. 1:11-cv-01993-SKO

  v.
                                                  MEMORANDUM *
R. DIAZ, Chief Deputy Warden at CSP-
Corcoran,

                Defendant - Appellee.



                     Appeal from the United States District Court
                          for the Eastern District of California
                    Sheila K. Oberto, Magistrate Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       California state prisoner Marlon Blacher appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendant R.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            Blacher consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Diaz violated his constitutional rights. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo the district court’s dismissal under 28 U.S.C.

§§ 1915A and 1915(e)(2)(B)(ii). Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We

may affirm on any ground supported by the record. Johnson v. Riverside

Healthcare Sys., LP, 534 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

         The district court properly dismissed Blacher’s claim challenging the

prison’s grievance procedures because “[t]here is no legitimate claim of

entitlement to a grievance procedure.” Mann v. Adams, 855 F.2d 639, 640 (9th

Cir. 1988); see also Sandin v. Conner, 515 U.S. 472, 483-88 (1995) (prison

regulations do not provide a state-created liberty interest unless they impose an

“atypical, significant deprivation” in relation to the ordinary incidents of prison

life).

         Dismissal of Blacher’s access-to-courts claim was proper because Blacher

failed to allege facts demonstrating defendant’s personal involvement in the

alleged denial of access to the prison law library or a causal connection between

defendant’s conduct and the alleged violations. See Starr v. Baca, 652 F.3d 1202,

1207 (9th Cir. 2011) (“A defendant may be held liable as a supervisor under

§ 1983 ‘if there exists either (1) his or her personal involvement in the


                                            2                                    12-17419
constitutional deprivation, or (2) a sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation.’” (citation

omitted)).

      The district court did not err when it dismissed without prejudice for

improper venue Blacher’s claims added in his amended complaint. Venue was not

proper in the Eastern District of California because the events giving rise to those

claims occurred in the Central District of California. See 28 U.S.C. § 1391(b)

(listing grounds for venue and explaining that a civil action should be brought in

judicial district in which a substantial part of the events giving rise to the claim

occurred).

      AFFIRMED.




                                            3                                     12-17419